Citation Nr: 0813234	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for status-post lumbar 
laminectomy with left leg sciatica, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1975 to September 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Status-post lumbar laminectomy, L5-S1, for diskectomy, 
with left leg sciatica (lumbar spine disability) is 
manifested by forward flexion to 70 and 105 degrees.  

2.  Neurological manifestations associated with the lumbar 
spine disability include left leg radiculopathy to the left 
knee, absent left ankle reflex, and decreased sensation of 
the left first toe.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

2.  The criteria for a separate initial evaluation of 10 
percent, but no more, for left leg radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a June 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, prior to a May 2007 
readjudication, the June 2006 letter and March 2007 statement 
of the case (SOC) notified the veteran that he must submit, 
or request that VA obtain, evidence of the worsening of his 
disability to include the effects on his employment and daily 
life, the specific requirements to obtain a higher rating 
under the applicable diagnostic code, and notice of the 
different types evidence available to demonstrate the above.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The June 2006 letter also requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  At the December 2007 Board hearing, the 
veteran stated that he received Social Security 
Administration (SSA) benefits due in part to his spine 
disability.  Although generally VA must obtain any relevant 
SSA records, the veteran's SSA records need not be obtained.  
See 38 U.S.C.A. § 5103A(c)(3); see Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  At the Board hearing, the veteran 
testified that the SSA determination was based solely on his 
VA medical records and no separate evaluation of his spine 
disability was conducted.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 1990 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective July 22, 1990.  In a May 2003 rating 
decision, the RO continued the 20 percent evaluation under 
Diagnostic Code 5293.  In a February 2005 rating decision, 
the RO continued the 20 percent evaluation under Diagnostic 
Code 5243.  In May 2006, the veteran filed a claim for an 
increased evaluation.  In a September 2006 rating decision, 
the RO continued the 20 percent evaluation.  In November 
2006, the veteran filed a notice of disagreement and in March 
2007, the RO filed an SOC.  Also in March 2007, the veteran 
filed a substantive appeal.  In a May 2007 rating decision, 
the RO granted service connection for left leg sciatica, as 
secondary to the service-connected lumbar spine disability, 
effective May 7, 2007.  The RO found that the disability 
noncompensable and thus incorporated the sciatica into the 
lumbar spine disability for evaluation purposes. 

In a February 2005 VA medical record, the veteran reported 
low back and buttock pain that traveled down to the bilateral 
knees.  The pain was worsening and was 7/10, but was 4/10 
with medication.  He stated the pain was sharp and stabbing 
and worsened with walking and standing.  The veteran reported 
that in 2002, he developed lateral thigh numbness, but denied 
any bowel or bladder changes.  He used a cane for ambulation.  
Upon examination, there was bilateral 5/5 strength, 2+ and 
symmetric reflexes, a negative straight leg raise test, and a 
bilateral negative Faber test.  There was pain to palpation 
over the bilateral L5-S1 facet joints.  There was pain with 
lumbar spine extension, but no pain with forward or lateral 
flexion.  There was intact sensation to light touch.  The 
impression was low back pain, most consistent with L5-S1 
facet mediated pain.  

In a July 2005 VA medical record, the veteran reported 
chronic low back and bilateral leg pain.  He reported that 
prolonged standing caused the worst pain.  The veteran 
reported weakness secondary to pain and paresthesias of the 
bilateral lower extremities, but denied any bowel or bladder 
changes.  Upon examination, there was normal strength, normal 
sensation to light touch, and normal bilateral Achilles and 
patella reflexes.  There was a negative straight leg raise 
test and positive bilateral standing flexion and stork tests.  
There was pain with lumbosacral extension and rotation and 
pain with deep palpation over the bilateral sacroiliac (SI) 
joint.  The assessment was chronic low back pain with 
radiologic evidence of severe degenerative disc disease.  In 
a September 2005 VA record, the veteran reported chronic back 
pain.  

In a November 2005 VA medical record, examination showed 
intact sensation, no weakness, and a negative Faber test.  In 
another November 2005 VA record, the veteran reported chronic 
low back pain of 4/10.  He reported decreased pain and 
increased ability to ambulate after a lumbar spine injection, 
but that the pain had returned.  He denied bowel and bladder 
incontinence.  Upon examination, the veteran ambulated with a 
cane.  There was pain on palpation over the L4-L5 and L5-S1 
facets on the right, slight pain over the same facets on the 
left, and no pain on palpation over the SI joints.  There was 
a positive Faber test on the right and negative on the left.  
There was intact sensation to light touch of the bilateral 
lower extremities, 2+ and symmetric bilateral patella 
reflexes, a 1+ right ankle reflex, and an absent left ankle 
reflex.

In a July 2006 VA spine examination, the veteran reported 
back pain, soreness, and tenderness that radiated into his 
right leg.  He reported limited endurance, pain, weakness, 
stiffness, and fatigability.  The veteran did not report 
flare-ups but reported painful motion and muscle spasm.  The 
veteran stated he used a cane and had no incapacitating 
episodes in the past year.  Upon examination, there was 
forward flexion to 70 degrees, extension to 0 degrees, 
bilateral lateral flexion to 20 degrees, and bilateral 
rotation to 20 degrees.  Repetitive use caused increased 
pain, soreness, tenderness, and fatigability, but did not 
cause additional limitation of motion.  There was lumbar 
spine tenderness and soreness.  Examination also showed a 
slightly positive right straight leg raise, but normal tone, 
equal reflexes, no atrophy, equal strength, and equal 
sensation.  In a September 2006 VA record, the veteran 
reported that he tripped and fell the prior day and twisted 
his back.  He reported back pain that was 10/10, dull, and 
constant, but sharp with movement.  The pain radiated to the 
lateral portion of his left leg.  Upon examination, there was 
point tenderness of the lower lumbar region and +2 bilateral 
knee and ankle reflexes.  There was bilateral intact strength 
and a positive straight leg raise test.  

A December 2006 VA magnetic resonance imaging (MRI) 
examination was attempted.  The MRI was done on a limited 
basis because the veteran could not accept and continue the 
study to completion.  The impression was no significant 
alteration in the appearance of the lumbar spine as compared 
to the July 2004 examination.  The July 2004 MRI impression 
was postoperative changes of the laminotomy L5-S1 but no 
evidence of recurrent disc herniation, and mild degenerative 
spondylolisthesis at that level creating narrow recesses and 
neural foramina for the L5 nerve roots, more severe on the 
right side.  

A May 2007 VA spine examination was conducted.  The veteran 
reported that 18 months prior he felt something snap in his 
back upon arising from a chair.  Since that time, the low 
back pain that developed after walking more than 15 minutes 
mainly radiated to the left knee instead of the right 
buttock.  He had been taking Vicodin daily in increasing 
doses, but still noted occasional pain in the right buttock 
after walking more than 15 minutes.  Upon examination, there 
was forward flexion to 105 degrees, with onset of pain at 60 
degrees; extension to 25 degrees, with onset of pain at 10 
degrees; left lateral flexion to 25 degrees, with onset of 
pain at 10 degrees; right lateral flexion to 30 degrees, with 
onset of pain at 15 degrees; left rotation to 50 degrees, 
with onset of pain at 25 degrees; and right rotation to 60 
degrees, with onset of pain at 30 degrees.  Repetition caused 
increased pain upon forward flexion, but decreased pain in 
the remaining range of motion.  There was a broad-based non-
antalgic gait and stooped posture with a cane.  The veteran 
was able to heel and toe walk, with pain on heel walking.  
There was a positive Lasegue's test and positive left 
straight leg raise at 80 degrees.  The veteran was able to 
tandem walk and balance on either foot.  There were 1+ deep 
tendon reflexes throughout, except for an absent left ankle 
jerk.  There was 5/5 strength of the lower extremities, 
intact vibration and position sense of the lower extremities, 
except vibration was decreased in the left 1st toe.  A lumbar 
spine MRI impression showed posterior disc bulge at L5-S1 
with minimal anterolisthesis of L5 and evidence of bilateral 
pars defect associated with bilateral mild to moderate 
foraminal narrowing due to bulging disc in contact with the 
L5 nerve roots, correlated clinically.  The diagnoses 
included degenerative disc disease with left sciatica and 
left radiculopathy.  The examiner concluded that the 
musculoskeletal examination showed internal derangement of 
the lumbosacral spine with left sciatica; the neurologic 
examination showed left L5 radiculopathy caused by disc 
disease and affecting sensation and the deep tendon reflex; 
and right radicular pain caused by disc material compromise 
of the right L5-S1 foramen.  

At the December 2007 Board hearing, the veteran reported that 
he took up to six Vicodin pills per day.  The veteran stated 
that 6 to 7 times per year he took to his bed in order to 
relieve his pain, but that he did not have any physician-
ordered bed rest.  He reported constant bilateral radiating 
pain down both legs.  The veteran reported that his right leg 
felt like needles down the leg to the ankle and that the left 
leg felt like somebody twisted the muscles.  He stated that 
he lost his balance or fell once per week due to the weakness 
in his legs.  The veteran also stated that he could walk 3 
blocks before stopping and could sit or stand for about 30 
minutes before having to reposition.  He was able to do some 
general house cleaning, and his girlfriend would do the rest.  
The veteran also reported that upon use such as lifting and 
bending he had flare-ups.

Under the rating criteria for spine disabilities, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula For Diseases And Injuries Of 
The Spine (General Rating Formula).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  


Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25 (2007).  Under the Formula for Rating 
Incapacitating Episodes, a 40 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Incapacitating 
Episodes, Note (1). 

The RO assigned a 20 percent evaluation for the veteran's 
lumbar spine disability under the General Rating Formula.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the 
General Rating Formula, a 20 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula.

The evidence of record indicates lumbar spine forward flexion 
to 70 and 105 degrees.  Additionally, there was extension to 
0 and 25 degrees, bilateral lateral flexion to 20 and 30 
degrees, and bilateral rotation to 20 and 60 degrees.  Thus, 
forward flexion is not limited to 30 degrees and there is no 
favorable or unfavorable ankylosis of the thoracolumbar or 
entire spine.  Accordingly, an evaluation in excess of 20 
percent for a lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula.  

Additionally, an evaluation in excess of 20 percent under the 
Formula for Rating Incapacitating Episodes is not warranted 
because the veteran reported that he did not have any 
physician-ordered periods of bed rest.  Thus the record did 
not demonstrate any incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Formula for Rating 
Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported low back pain that radiated down the bilateral lower 
extremities, that was 4/10 to 7/10, but was 4/10 with 
medication.  He stated the pain was sharp and stabbing and 
worsened with walking and standing.  The veteran also 
reported soreness, tenderness, spasm, weakness, stiffness, 
fatigability, and limited endurance.  The veteran denied 
flare-ups initially, but in May 2007 reported flare-ups 
essentially once per week upon use when he had to take 
medication and stay in bed to relieve the pain.  The veteran 
used a cane for ambulation.  He was taking Vicodin daily in 
increasing doses.  The objective medical evidence of record 
showed painful range of motion, but no additional limitation 
of motion due to pain.  There was normal strength and no 
atrophy, but lumbosacral tenderness and pain on palpation of 
the bilateral SI joints.  In 2006 and 2007, repetitive use 
caused some increased pain, soreness, tenderness, and 
fatigability, but did not cause additional limitation of 
motion.  In summary, the veteran reported that use caused 
functional limitation due to constant pain, soreness, 
tenderness, weakness, and fatigability, and the objective 
evidence demonstrated good strength, no additional limitation 
of motion upon repetition, and good balance.  The veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The Board notes that throughout 
the time period, the veteran specifically denied any bowel or 
bladder problems, but reported bilateral lower extremity 
radiating pain.  In February and July 2005, there was normal 
or intact sensation and normal bilateral Achilles and patella 
reflexes.  In November 2005, there was normal or intact 
sensation, but an absent left ankle reflex and 1+ right ankle 
reflex.  In 2006, there were normal and symmetrical bilateral 
knee and ankle reflexes.  In 2007, there was 1+ deep tendon 
reflexes except for an absent left ankle jerk.  Sensation was 
intact to vibration and position, except vibration was 
decreased in the left 1st toe.  At the most recent VA 
examination, the examiner, upon an MRI, diagnosed left leg 
radiculopathy secondary to the lumbar spine disability that 
affected sensation and reflexes.  Moreover, the veteran 
reported left leg radiating pain upon use and reported 
occasional right leg radiating pain.  Although the VA 
examiner noted there was right buttock radicular pain due to 
degenerative disc disease, the examiner declined to diagnose 
right leg radiculopathy.  Accordingly, a separate 10 percent 
evaluation, but no more, for mild left leg radiculopathy as a 
neurological symptom of a lumbar spine disability is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007) 
(noting that a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve and a 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve).  A separate evaluation for any right leg 
neurological symptomatology associated with the lumbar spine 
disability is not warranted as it has not been shown by the 
medical evidence of record.  Accordingly, the veteran is 
entitled to a separate 10 percent evaluation for left leg 
radiculopathy.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The veteran reported that in 2002 he stopped working 
due to his low back pain and he was awarded SSA benefits in 
part due to his back pain.  In this regard, the evidence does 
not show that the lumbar spine disability alone interfered 
markedly with employment beyond that contemplated in the 
assigned rating, the record does not show any hospitalization 
for the lumbar spine disability, nor does it indicate 
specific circumstances that would render application of the 
regular schedular standards impractical.  In the absence of 
any additional factors, the RO's failure to refer this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.


Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased evaluation for a 
lumbar spine disability, and against an initial rating in 
excess of 10 percent for left leg radiculopathy, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  After review of the evidence, there is no evidence 
of record that warrants a rating in excess of 20 percent for 
a lumbar spine disability or a rating in excess of 10 percent 
for left leg radiculopathy at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002 & 
Supp. 2007); see also Hart, 21 Vet. App. 505.


ORDER

An increased evaluation for a lumbar spine disability is 
denied.

A separate evaluation of 10 percent, but no more, is granted 
for left leg radiculopathy, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


